Citation Nr: 0417663	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-09 551A	)	DATE
	)
	)
On appeal from the
U.S. Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Whether there was clear and unmistakable error in a May 2000 
Board of Veterans' Appeals decision.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


FINDING OF FACT

The moving party has not alleged specific error of fact or 
law in the Board's May 2000 decision.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  38 C.F.R. 
§ 20.1404(a).

Pursuant to 38 C.F.R. § 20.1404(b), the motion alleging 
clear and unmistakable error in a prior Board decision must 
set forth clearly and specifically the alleged clear and 
unmistakable error or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error(s).  Non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirements.  Motions that fail 
to comply with the foregoing requirements shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b).  

In this matter, the moving party has not alleged any 
specific error in the Board's May 2000 decision.  The 
veteran has referred to various symptoms associated with his 
service-connected disability from diabetes and his awareness 
of related problems with employment, but has not alleged how 
such facts were erroneously addressed by the Board in its 
decision or how such information would have changed the 
outcome of the decision with respect to the issues decided 
by the Board.  The issue of individual employability was 
remanded for further development and was not decided in the 
Board's May 2000 decision.  Unemployability benefits have 
subsequently been granted by the RO.  If the veteran 
disagrees with the effective date of such benefits, such 
disagreement should be initiated with the regional office.  
As to the Board's May 2000 decision herein at issue, because 
the moving party's motion does not comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b), the motion 
is dismissed without prejudice to refiling.


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2003) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2003).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


